DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 2021 has been entered.

Response to Amendment
The amendment filed 7 June 2021 has been entered. Claims 1-14 and 16-22 remain pending in the application. Claims 1 and 4 are amended.

Claim Objections
Claim 1 is objected to because of the following informalities:
In the second to last line of claim 1, “a heart valve” should read “the heart valve”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-6, 9, 10, 16, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyn et al. (US 5,201,757) in view of Tran et al. (US 2016/0158497) and Dwork et al. (US 2011/0098805). Heyn and Tran were cited in the previous office action.
Regarding claim 1, Heyn a heart valve delivery system (examiner notes that, though Heyn discloses its device as being for stent deployment, it is fully capable of delivering valves), comprising: at least a first catheter (fig. 2, element 78), a second catheter 100, and a third catheter 76 arranged in a telescoping configuration (col. 6, ll. 41-59), wherein the first catheter is movable relative to the second catheter and the third catheter, wherein the first catheter extends from the distal end of the second catheter by a variable distance of between 0 and 20 centimeters (see fig. 2, the distal end of element 78 is approximately aligned with the distal end of element 100 and the two catheters are disclosed as being movable relative to one another; therefore, there are multiple distances between 0 and 20 centimeters that the first catheter may extend from the second catheter), and wherein the second catheter 100 is movable relative to the third catheter (col. 6, ll. 41-59) and extends from the distal end of the third catheter 76; a capsule (formed by elements 82 and 94) secured to the first catheter; an ejector 84 associated with the capsule; and one control handle assembly 92, 96, and 108 
Heyn discloses the invention essentially as claimed except for a first adjustable flexure radius associated with the second catheter, the first flexure radius being located within five centimeters of the distal end of the second catheter, the first flexure radius configured to bend within a first steering plane; a second adjustable flexure radius associated with the third catheter, the second flexure radius configured to bend within a second steering plane, where the second flexure radius configured to be adjusted within the second steering plane independently of adjustment of the first flexure radius within the first steering plane. Heyn does disclose a flexible, elongate delivery means for delivering stents (col. 2, ll. 31-33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heyn to be flexible, in order to permit the device to traverse bends. Examiner notes that when a flexible catheter first encounters a bend, it would bend and therefore produce a flexure radius. Furthermore, examiner notes that the flexure radii would independent because different bends in the vessel would cause different bends along the delivery device. Finally, the handle controls the flexure radii by determining the location of the catheters in the vessel.
Heyn discloses the invention essentially as claimed except wherein the control handle assembly is configured to independently adjust the first and second flexure radii within the first and second steering planes, respectively, while at least one of the 
Modified Heyn discloses the invention essentially as claimed except wherein a valve anchor is situated within the capsule, the valve capsule having a number of recesses configured to receive and retain a number of posts of a heart valve less than or equal to the number of recesses. Dwork discloses a stop having multiple recesses (fig. 3A, element 106) configured to receive protrusions of the prosthesis, in order aid in securing the stent frame (paragraph 0044). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Heyn in view of Tran with complementary recesses and posts as taught by Dwork, in order aid in securing the stent frame.
Regarding claim 2, the combination discloses the delivery system of claim 1. Heyn further discloses wherein the capsule includes an atrial capsule portion (fig. 2, element 94) and a ventricular capsule portion 82, the atrial capsule portion and the ventricular capsule portion being configured for relative longitudinal movement. Examiner notes that the valve is not positively recited.
Regarding claim 3, the combination discloses the delivery system of claim 2. Heyn further discloses wherein the ventricular capsule portion (fig. 2, element 82) 
Regarding claim 4, the combination discloses the delivery system of claim 3. Heyn further discloses wherein the capsule includes the valve anchor (fig. 2, element 104 modified to have recesses) configured to engage the annular valve body of the heart valve, the ejector 84 being configured to release the annular valve body from engagement with the valve anchor.
Regarding claim 5, the combination discloses the delivery system of claim 4. Heyn further discloses wherein the ejector (fig. 2, element 84) is further configured to effect movement between the capsule and the plurality of ventricular anchoring legs while the annular valve body remains engaged with the valve anchor. Examiner notes that distal movement of element 84 causes the capsule to open over the distal portion of the prosthetic.
Regarding claim 6, the combination discloses the delivery system of claim 2. Heyn further discloses wherein an axial length of the ventricular capsule portion (fig. 2, element 82) is at least twice as long as an axial length of the atrial capsule portion 94. Examiner notes that the atrial capsule portion can be defined as a portion of element 94.
Regarding claim 9, the combination discloses the delivery system of claim 1. Heyn further discloses wherein the control handle assembly includes: a guide actuator (fig. 2, element 108) configured to effect movement of the second catheter; a 
Regarding claim 10, the combination discloses the delivery system of claim 9. Heyn further discloses wherein the capsule handle (fig. 2, elements 96 and 98) includes: a first release actuator 96 configured to control relative movement between a first portion of the capsule and the heart valve (movement of the capsule handle causes corresponding movement in the distal sheath), while the heart valve remains longitudinally fixed relative to the first catheter; and a second release actuator 98 configured to control release of the heart valve from the capsule by the ejector.
Regarding claim 16, the second flexure radius is configured to remain substantially straightened while the first flexure radius is adjusted. Examiner notes that the flexible catheter of modified Heyn is fully capable of being bent in one location while being kept straight in another.
Regarding claim 21, the first steering plane is angled relative to the second steering plane. Examiner notes that the steering planes are not positively recited and that the flexible catheter of modified Heyn is fully capable of being bent in multiple planes that are angled relative to one another.
Regarding claim 22, the combination discloses the delivery system of claim 1. Tran further discloses wherein the control handle assembly is configured to independently adjust the first and second flexure radii within the first and second steering planes, respectively, while both of the second catheter and third catheter are secured against longitudinal movement (paragraphs 0040 and 0041).

Claims 7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyn in view of Tran and Dwork, as applied to claims 1, 2, and 10 above, and further in view of Hartley et al. (US 6,939,370). Heyn, Tran, and Hartley were cited in the previous office action.
Regarding claim 7, modified Heyn discloses the invention essentially as claimed except wherein the control handle assembly is configured to assume: a capsule lock configuration in which the ejector is prevented from moving the ventricular capsule portion beyond a pre-determined location; and a capsule release configuration in which the ejector is permitted to move the ventricular capsule portion beyond the pre-determined location. Hartley teaches a stent delivery device with a locking arrangement preventing relative movement of handles, in order to prevent inadvertent or early movement (col. 3, ll. 53-60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heyn in view of Tran and Dwork with the locked handles taught by Hartley, in order to prevent inadvertent or early movement.
Regarding claim 11, modified Heyn discloses the invention essentially as claimed except wherein the capsule handle is configured to assume: an anchoring configuration in which the second release actuator is prevented from controlling the ejector to release the heart valve from the capsule; and a final release configuration in which the second release actuator is permitted to control the ejector to release the heart valve from the capsule. Hartley teaches a stent delivery device with a locking arrangement preventing relative movement of handles, in order to prevent inadvertent or early movement (col. 3, 
Regarding claim 12, the combination discloses the delivery system of claim 11. Modified Heyn further discloses wherein the second release actuator is configured to control relative movement between a second portion of the capsule and the heart valve while the capsule handle is in the anchoring configuration. Examiner notes that the second release actuator taught by Hartley prevents movement of the capsule.
Regarding claim 13, modified Heyn discloses the invention essentially as claimed except wherein the capsule handle includes a slide lock configured to assume a locked position in which longitudinal movement of the first catheter is prevented, the capsule being configured for longitudinal movement relative to the first catheter when the slide lock is in the locked position. Hartley teaches a stent delivery device with a locking arrangement preventing relative movement of handles, in order to prevent inadvertent or early movement (col. 3, ll. 53-60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heyn in view of Tran and Dwork with locked handles as taught by Hartley, in order to prevent inadvertent movement of the other catheters while the user is attempting to release the proximal end of the stent.
Regarding claim 14, modified Heyn discloses the invention essentially as claimed except wherein the control handle assembly is further configured to prevent relative .

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyn in view of Tran and Dwork, as applied to claim 1 above, and further in view of Sandstrom et al. (US 2016/0262885). Heyn, Tran, and Sandstrom were cited in the previous office action.
Regarding claim 8, modified Heyn discloses the invention essentially as claimed except wherein the ejector is situated at least partially within the first catheter. Sandstrom teaches using an introducer sheath with a delivery device, in order to establish a portal to the patient’s vasculature (paragraph 0007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heyn in view of Tran and Dwork with an introducer sheath, in order to establish a portal to the patient’s vasculature. Examiner notes that, in this rejection, element 78 of Heyn is the ejector, element 100 of Heyn is the first sheath, element 76 of Heyn is the second sheath, and the added introducer sheath is the third sheath.
.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyn in view of Tran and Dwork, as applied to claim 1 above, and further in view of Fields et al. (US 2006/0030863). Heyn, Tran, and Fields were cited in the previous office action.
Regarding claims 17-19, modified Heyn discloses the invention essentially as claimed except wherein the first flexure radius and the second flexure radius are each configured to be adjusted by an angle greater than 180 degrees. Fields teaches stent delivery catheters (paragraph 0030) configured to bend by an angle greater than 180 degrees (paragraph 0033), in order to traverse bronchial passageways (paragraph 0029). It would have been obvious to one having ordinary skill in the art before the .

Response to Arguments
Applicant's arguments filed 7 June 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applicant’s invention permits substantial movement that modified Heyn’s does not) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, applicant’s paragraph 0082 recites that “the engagement between the valve anchor disc 8200 and delivery posts 2028 may secure the prosthetic valve 6000 against axial movement.” Accompanying Figure 8C clearly shows that the delivery posts 2028 permit very limited movement of the valve while the posts are positioned within the anchor disc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771